Citation Nr: 0319123	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
1995, for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).  

2.  Entitlement to service connection for residuals of 
extraction of an impacted tooth.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action which 
implemented a decision by VA Compensation and Pension (C & P) 
Service to grant an extra-schedular TDIU, and assigned an 
effective date of April 11, 1995.  The veteran disagreed with 
the effective date assigned giving rise to this appeal.  A 
personal hearing at the RO was held in February 2003.  

In a letter received in August 1996, the veteran raised the 
additional issue of service connection for a psychiatric 
disorder secondary to service-connected eczematous 
dermatitis.  This issue is not inextricably intertwined with 
the issues on appeal and has not been developed for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.  

Concerning the claim of service connection for a dental 
disorder, the Board finds that this issue is in appellate 
status and will be discussed in greater detail in the remand 
portion of this decision.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue for 
an earlier effective date have been obtained by VA.  

2.  A claim for an increased rating for eczematous dermatitis 
was received on April 11, 1995; a claim for a TDIU was first 
raised in the substantive appeal received in August 1996.  

3.  By rating action in July 2000, the RO assigned an 
effective date of April 11, 1995, for the award of an extra-
schedular TDIU.  

4.  The earliest effective date for the establishment of a 
TDIU is the date of receipt of the claim for increase of 
April 11, 1995.  


CONCLUSION OF LAW

An effective date earlier than April 11, 1995 for an extra-
schedular TDIU is not warranted.  38 U.S.C.A. §§ 1110, 5101, 
5102, 5103, 5104, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151(a), 3.159, 3.341(a), 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA by letter in December 2002.  She was advised of the 
evidence that had already been obtained in the statement of 
the case (SOC), issued in December 2000, and the supplemental 
statement of the case (SSOC), issued in March 2003.  She was 
notified of VA's duty to assist under the newly enacted 
legislation and that she could submit additional evidence.  
She also testified at a personal hearing at the RO.  All 
pertinent VA records have been obtained and associated with 
the claims file.  The veteran has not alleged the presence of 
any additional available evidence which would be pertinent to 
her claim.  She has been given every opportunity to provide 
evidence to support her claim, and all notification and 
development actions needed to render a fair decision on this 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate her claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the TDIU claim.  

Factual Background

By rating action in November 1971, service connection was 
established for psychophysiological skin reaction manifested 
by mild eczematous dermatitis of the hands, rated 10 percent 
disabling, and a surgical scar on the dorsum of the right 
foot, rated noncompensably disabling, each effective from 
March 4, 1971, the date of receipt of an original claim.  The 
veteran was notified of this decision and did not appeal.  

A claim for an increased rating for the skin disorder was 
received October 1990, and the veteran was afforded a VA 
examination in April 1991.  By rating action in September 
1991, the RO denied the claim and continued the 10 percent 
evaluation.  In February 1993, the veteran submitted another 
claim for an increased rating for the skin disorder and was 
afforded a fee basis VA examination in March 1993.  In June 
1993, the RO denied the claim.  The veteran was notified of 
each of these decisions at her most recent address then of 
record, and did not express dissatisfaction with the 
determinations.  Furthermore, the notification letters were 
not returned by the U.S. Postal Service.  

A claim for an increased rating for the skin disorder was 
received from the veteran on April 11, 1995.  VA outpatient 
records dated from May 1994 to April 1995 were obtained and 
the veteran was afforded a VA general examination and a fee 
basis examination by a private physician in May 1995.  

By rating action in August 1995, the RO denied an increased 
rating in excess of 10 percent.  The veteran expressed 
dissatisfaction with the denial of her claim and was 
subsequently afforded another VA examination in December 
1996.  In her substantive appeal, received in August 1996, 
the veteran raised the issue of a TDIU.  A formal claim for 
TDIU was received in December 1998.  

By rating action in April 1999, the RO assigned an increased 
rating to 50 percent for the service-connected skin disorder, 
and concluded that referral of the issue for an extra-
schedular rating was not warranted.  

By rating action in May 1999, the RO denied the claim for a 
TDIU.  The veteran disagreed with this decision and perfected 
an appeal in November 1999.  

At a personal hearing at the RO in November 1999, the veteran 
testified about her skin disorder and the problems it had 
caused her for many years.  She described the difficulty she 
had with employment and its affect on her relationships with 
her family and friends.  She submitted several documents, 
including medical statements dated in 1997 and 1999 from 
various VA and private physicians describing her skin 
condition, letters from prospective employers, dated in 1999, 
to the effect that her skin disorder was an impediment to 
being hired, and statements from her children and a friend 
describing the difficulties she has had with her skin 
disorder.  She also submitted a career placement evaluation 
report.  

In December 1999, the RO referred the veteran's claim to C&P 
Service for consideration of an extra-schedular TDIU.  

In July 2000, the Director of VA C&P found, in essence, that 
the additional evidence indicated that the veteran was 
precluded from employment primarily because of her skin 
disorder and concluded that entitlement to an extra-schedular 
TDIU was warranted.  Thereafter, by rating action in July 
2000, the RO implemented the C&P determination and assigned 
an effective date for the award of April 11, 1995, the date 
of receipt of the veteran's claim for an increased rating.  

In July 2000, the veteran indicated that she wished to 
withdraw her appeal of the issue for an increased rating for 
her skin disorder.  

In September 2000, the veteran expressed dissatisfaction with 
the effective date assigned for the TDIU.  

Additional evidence received included lay statements from her 
children and a longtime friend, a statement from the fee 
basis physician indicating that he had examined her at the 
request of the VA in 1993 and 1995, and a statement of 
treatment by a VA physician.  The additional evidence was 
essentially duplicative of evidence already of record.  That 
is, the information contained in the various documents were 
considered previously by the RO and offered no new 
information on the issue of entitlement to an earlier 
effective date.  

Effective Dates - In General

The type of claim that is at issue here, a TDIU claim, 
qualifies as a claim for increased disability compensation.  
Hurd v. West, 13 Vet. App. 449 (2000).  Therefore, the claim 
is subject to the more specific criteria under 38 U.S.C.A. 
§ 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) 
(2000), which sets forth the method of determining the 
effective date of an increased evaluation.  The general rule 
provides that the effective date of such award "shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by regulation which provides that the effective 
date will be the date of receipt of claim or the date 
entitlement arose, which ever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2002).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2002).  

Analysis

In this case, the evidence of record shows that in June 1993, 
the RO denied the veteran's claim for a rating higher than 10 
percent for her skin disorder.  She was notified of this 
decision and did not appeal, and that decision became final 
in June 1994.  38 C.F.R. § 20.1103.  

No additional correspondence was received from the veteran 
until her claim for an increased rating was received on April 
11, 1995.  VA outpatients records associated subsequently 
with the claims file showed treatment beginning in May 1994, 
primarily for symptoms of vertigo, diplopia, and headaches 
associated with residuals of an industrial accident a couple 
of years earlier.  The outpatient records of 1994 to 1995 did 
not reflect any significant findings referable to her skin 
disorder.  

On a fee basis examination in May 1995, the veteran reported 
that she had just gotten over a flare-up of symptoms about a 
week or two earlier.  The clinical findings included minimal 
blanching erythema of the palms an fingers, but no scaling, 
vesiculation, or fissuring and no pertinent abnormalities on 
the soles or toe web spaces.  The diagnosis was chronic and 
recurrent eczematous dermatitis of the hands.  On a general 
VA examination at that time, the veteran reported that she 
worked for a newspaper until she sustained a severe head 
injury and fractured ribs and wrist in 1993, and that she had 
been unemployed since then.  The diagnoses included status 
post head injury with secondary seizures, status post 
fracture of the left rib with secondary costochondritis, and 
eczematous dermatitis of both hands.  She reported a 
similarly medical history on a VA psychiatric examination in 
August 1995.  The psychiatrist indicated, in essence, that he 
found no etiological relationship between her skin disorder 
and any psychiatric problems.  A VA psychiatrist in January 
1997 offered a diagnosis of psychological stress secondary to 
her skin disorder.  

Based on the latter VA psychiatric opinion, the RO, in April 
1999, assigned the maximum rating possible for the skin 
disorder of 50 percent, effective from April 11, 1995, the 
date of receipt of her claim.  The RO also concluded that the 
evidence did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment of frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  By rating action in May 
1999, the RO found that the veteran did not satisfy the 
schedular criteria for a total rating under § 4.16(a), and 
denied her TDIU claim.  

At a personal hearing in November 1999, the veteran presented 
numerous documents, including letters from physicians and 
prospective employers to the effect that she was unemployable 
because of her skin disorder.  As this evidence indicated 
that there was marked interference with employment, the RO 
forwarded the claims file to the Director of VA C & P Service 
who, in July 2000, determined that the additional documents 
established that she was, in fact, unemployable because of 
her skin disorder, and awarded her an extra-schedular rating 
for TDIU.  The RO implemented the C & P decision in July 
2000, and assigned an effective date of April 11, 1995, the 
date of receipt of her claim for an increased rating.  

The Board has reviewed the record and has been unable to 
identify any correspondence or medical evidence submitted by 
the veteran subsequent to the final 1993 decision and prior 
to April 1995, which could be interpreted as an informal 
claim for an increased rating.  The award of an extra-
schedular TDIU in July 2000, was based largely on the medical 
statements and the letters from prospective employers, the 
earliest of which was dated in 1997.  Other than the 
veteran's assertions, there is no objective evidence showing 
that she was unemployable because of a service-connected 
disability, alone, prior to April 1995.  As there is no 
earlier date within the one year prior to April 1995 on which 
it could be ascertained that an increase in disability 
occurred, the Board concludes that the RO was correct in 
assigning an effective date of April 11, 1995, for the grant 
of an extra-schedular TDIU.  

In summary, the record demonstrates that the veteran did not 
appeal the June 1993 rating decision, and did not submitted 
additional medical evidence or a claim for increase until 
April 1995.  Because this evidence was submitted over one 
year following the date of notification of the June 1993 
rating decision, it was correctly construed by the RO as new 
claim for an increased rating.  Moreover, the first objective 
evidence that a service-connected disability, alone, rendered 
her unemployable was dated in July 1997.  Prior to this, the 
veteran reported that she had been unable to work primarily 
because of injuries sustained in an industrial accident in 
1993.  

Consequently, there is no earlier date within the one-year 
prior to April 1995 on which it could be factually 
ascertained that an extra-schedular TDIU was warranted.  
Accordingly, the Board concludes that the criteria for an 
effective date prior to April 1995, for a TDIU have not been 
met.  


ORDER

Entitlement to an effective date earlier than April 11, 1995 
for a grant of an extra-schedular TDIU is denied.  


REMAND

Concerning the issue of service connection for residuals of 
extraction of an impacted tooth, the Board notes that the 
veteran expressed dissatisfaction with the January 1998 
rating decision that denied her claim, and that an SOC was 
issued in April 1999.  In a statement received later the same 
month, the veteran indicated that she was still in 
disagreement with the denial of her dental claim.  However, 
no further action was undertaken on this issue.  The Board 
finds that the veteran's statement clearly indicated her 
desire to pursue an appeal of the issue and was timely 
received and, therefore, should be accepted as a substantive 
appeal.  38 C.F.R. § 20.202 (2002).  

Pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Board finds that addressing the claim on a de novo basis at 
this point would cause prejudice to the veteran.  
Specifically, it is noted that the RO has not taken any 
action to inform the veteran of VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, additional 
development is necessary to fulfill the duty to assist under 
38 U.S.C.A. §§ 5103A, 5107(b), and to afford the veteran an 
opportunity to present evidence and argument in support of 
her claim.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim. The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.



2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated her 
for any dental problems related to the 
extraction since service.  After securing 
the necessary release, the RO should 
obtain these records.  Any additional 
action deemed necessary by the RO should 
be undertaken.  

3.  Thereafter, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


